Exhibit 10.54

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made in the City of Boise and State of Idaho, as of the 15th day
of December, 2004, between Albertsons, Inc., a Delaware corporation (hereinafter
called the “Employer”), and Paul Gannon (hereinafter called the “Employee”).

In consideration of the premises, it is agreed by and between the parties hereto
as follows:

1. Employment.



  1.1   Employment and Duties. The Employer shall employ the Employee, and the
Employee shall serve the Employer, as an executive for the period (the “Term”)
described in Section 2.1 hereof. During the Term the Employee shall faithfully
and in conformity with the directions of the Chief Executive Officer of the
Employer (the “CEO”) or his delegate perform the duties of his or her employment
and shall devote to the performance of such duties his or her full time and
attention, provided, however, that it shall not be a violation of this Agreement
for the Employee to (i) devote reasonable periods of time to charitable and
community activities and, with the approval of the Employer, industry or
professional activities, and (ii) manage personal business interests and
investments, subject to Section 7, so long as such activities do not materially
interfere with the performance of the Employee’s responsibilities under this
Agreement.



  1.2   Offices and Location. During the Term the Employee shall serve in the
office or offices of the Employer which the Board of Directors (the “Board”) of
the Company may from time to time elect or appoint him or her, or the CEO may
from time to time appoint him or her, and shall perform such services in such
location as the CEO may direct. The Employee shall be excused from performing
any services hereunder during periods of temporary incapacity and during
vacations in accordance with the Employer’s disability and vacation policies.

2. Term of Employment.



  2.1   Initial Term. The Employee’s employment under this Agreement (“Term”)
shall commence on December 15, 2004 (the “Start Date”) and, subject to the
provisions of this Agreement, shall terminate (the “Termination Date”) on the
earlier of (i) the third anniversary of the Start Date (the “Initial Term”) or
(ii) termination of the Employee’s employment pursuant to Section 5.



  2.2   Renewal Term. This Agreement shall expire automatically at the end of
the Initial Term, unless extended as provided in this Section 2.2. Within
60 days after the second anniversary of the Initial Term or any Renewal Term (as
defined below), Employer shall notify Employee regarding (i) whether the
Agreement shall be extended and (ii) the terms and conditions, if any, for such
extension. Any such additional extension period (“Renewal Term”) shall be deemed
to be part of the Term for purposes of this Agreement. If the Employer and the
Employee have not entered into a written agreement to extend this Agreement
within 45 days after such notice, then at the Employer’s election the Employer
may release the Employee from Employee’s duties during the remaining Term of the
Agreement in accordance with and subject to the conditions in Sections 5.4 and
6.3. If Employee is not so released and completes the then remaining Term of the
Agreement, Employee shall become employed at-will upon the expiration of such
Term as provided for in Section 2.3. Nothing in this Section 2.2 shall be deemed
to grant a right of continued employment to the Employee upon expiration of the
Initial Term or any Renewal Term.



  2.3   Post-Term At-Will Employment. If (i) this Agreement is not terminated
pursuant to Section 5, and (ii) neither party has otherwise terminated the
Employee’s employment, upon expiration of the Term (including any Renewal Term),
this Agreement shall expire and the Employee shall become employed at-will and
may be terminated from employment at any time, without notice or cause. In the
event this Agreement expires and the Employee becomes employed at-will, the
Employee shall not be entitled to any severance or other termination
compensation or benefits under this Agreement, and the Employee’s employment
shall be subject to those policies and procedures that the Employer may adopt
and change in its discretion from time to time. Nothing in this Section 2.3
shall be deemed to grant a right of continued employment to the Employee upon
expiration of the Term, and the Employer may terminate the Employee’s employment
upon expiration of the Term without any further notice and financial obligation
to the Employee under Section 6.

3. Compensation.



  3.1   Salary. In consideration of the services of the Employee during the
Term, the Employer shall pay the Employee salary at an annualized rate of no
less than $610,000 (“Base Salary”) (less applicable withholding for taxes and
authorized deductions) in accordance with the Employer’s usual payroll policies.
The Employee’s Base Salary shall be reviewed at least annually in accordance
with Employers’ customary review practices applicable to its Senior Executives.
Base Salary may be increased by action of the appropriate committee of the
Employer’s Board of Directors or its delegate without the necessity of written
amendment pursuant to Section 9.8. Notwithstanding the foregoing, the Employee’s
Base Salary may be proportionally decreased in connection with a general
decrease applicable to Employer’s Senior Executives by action of the appropriate
committee of the Employer’s Board of Directors or its delegate without the
necessity of written amendment pursuant to Section 9.8.



  3.2   Annual Incentive Compensation. The Employee shall be eligible to
participate in any annual and/or long-term bonus plan, and any equity
compensation plan in which Executives of a comparable level of the Employer
participate on the terms and conditions provided in such plans. In addition,
Employer will, subject to final approval by the Management
Development/Compensation Committee of the Board of Directors, grant to Employee
125,000 options in December 2004 pursuant to the terms and conditions of
Employer’s stock option plan (the Company may, in its sole discretion, issue
restricted stock units in place of some or all of the aforementioned stock
options, provided that such an issue of restricted stock units results in a
comparable overall value to the 125,000 stock option award at the time of the
grant).

4. Employee Benefits.



  4.1   Benefits. During the Term, the Employee shall be entitled to the
benefits generally provided or made available to employees of the Employer at
the same level, including, but not limited to, group medical insurance benefits
(subject in each case, however, to (i) eligibility and (ii) modification or
elimination in accordance with the Employer’s standard policies as in effect
from time to time).



  4.2   Perquisites. During the Term, the Employee shall likewise be entitled to
receive all perquisites provided or made generally available to other employees
of the Employer at the same level, subject, however, in each case to
(i) eligibility and (ii) modification or elimination in accordance with
Employer’s standard policies in effect from time to time.



  4.3   Expenses. During the Term, the Employee shall be allowed reasonable
traveling expenses and shall be furnished office space, assistance and
accommodations suitable to the character of his position with the Employer and
adequate for the performance of his duties hereunder.

5. Termination of Employment Prior to Expiration of Term.



  5.1   Death. In the event of the Employee’s death during the Term, the
Employee’s employment shall terminate, and the Employer shall pay or provide to
the Employee’s beneficiaries or estate, as appropriate, as soon as practicable
after the Employee’s death, the amounts and benefits provided for in
Section 6.1.



  5.2   Permanent Disability. If the Employee becomes totally and permanently
disabled (as defined in the Employer’s Long-Term Disability Plan) during the
Term (“Permanent Disability”), the Employer may terminate the Employee’s
employment on written notice thereof in accordance with Section 9.5, and the
Employer shall provide to the Employee the amounts and benefits provided for in
Section 6.1.



  5.3   Termination by the Employer for Cause. During the Term the Employer may
terminate the Employee’s employment for “Cause.” For purposes of this Agreement,
“Cause” shall mean any of the following: (a) conviction of a crime (including a
nolo contendere plea) involving the commission by the Employee of a felony or of
a criminal act involving, in the good faith judgment of the Board of Directors,
fraud, dishonesty, or moral turpitude but excluding any conviction which results
solely from the Employee’s title or position with the Employer and is not based
upon his personal conduct; (b) deliberate and continual refusal to perform
employment duties reasonably requested by the Employer after thirty (30) days’
written notice by certified mail of such failure to perform, specifying that the
failure constitutes Cause (other than as a result of vacation, sickness, illness
or injury); (c) fraud or embezzlement determined in accordance with the
Employer’s normal, internal investigative procedures consistently applied in
comparable circumstances; (d) gross misconduct or gross negligence in connection
with the business of the Employer which has a substantial adverse effect on the
Employer; (e) material breach of any of the covenants set forth in Section 7 of
this Agreement; or (f) the Employee has committed a serious breach of Code of
Corporate Conduct or Conflict of Interest Policies of the Company; provided,
however, that termination for Cause based on clause (b) shall not be effective
unless the Employee has failed, in the good faith judgment of the Board of
Directors after the Employee has been given a reasonable opportunity to be
heard, after receipt of the notice indicated to satisfactorily discharge the
Employee’s duties.



  5.4   Termination by the Employer Without Cause. During the Term the Employer
may terminate the Employee’s employment without Cause. “Without Cause” shall
mean for any reason other than death, Permanent Disability or Cause, as provided
for in Sections 5.1, 5.2 and 5.3. The Employee’s employment may be terminated by
the Employer Without Cause by delivery to the Employee of notice of termination
in accordance with Section 9.5.

6. Termination Payments and Benefits.



  6.1   Death or Permanent Disability. In the event of the death or Permanent
Disability of the Employee, as soon as practicable, the Employer shall pay any
(i) accrued and unpaid Base Salary and vacation to which the Employee was
entitled as of the date of death or determination of Permanent Disability or
termination of employment, whichever first occurs, (collectively, the
“Compensation Payments”), and (ii) the target bonus for the Bonus Plan for the
fiscal year in which the date of death or the determination of Permanent
Disability occurs, prorated for the actual period of service for that fiscal
year (the “Prorated Bonus”). The payment of any death benefits or disability
benefits under any employee benefit or compensation plan that is maintained by
the Employer for the Employee’s benefit shall be governed by the terms of such
plan.



  6.2   Termination by the Employer for Cause; Termination by the Employee. In
the event of the termination of the Employee by the Employer for Cause or by the
Employee, the Employer shall pay the Compensation Payments to the Employee as
soon as practicable or within the period required by law, and the Employee shall
be entitled to no other compensation, except as otherwise due to the Employee
under applicable law. The Employee shall not be entitled to the payment of any
bonuses for any portion of the fiscal year in which such termination occurs.



      6.3

1





Termination by the Employer Without Cause.



  6.3.1   Form and Amount. In the event of the termination of the Employee by
the Employer Without Cause, the Employer shall pay the Compensation Payments to
the Employee as soon as practicable or within the period required by law. In
addition, conditioned upon receipt of the Employee’s written release of claims
in such form as may be required by the Employer and completion and execution of
updated applicable financial certifications as customarily obtained by the
Company as part of its financial compliance program, the Employer shall pay or
provide to the Employee (a) as severance pay, an aggregate amount equal to two
times the amount of his or her then current Base Salary, payable in equal
monthly installments on the Employer’s regular payroll dates over the 24 month
period beginning on the date of termination; (b) an amount equal to the
Employee’s targeted annual bonus for such year, multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the fiscal
year as of the date the Employee’s employment shall terminate and the
denominator of which is 365 (which sum shall be in lieu of any other annual
bonus payment for such year); (c) outplacement services by a firm selected by
the Employer at the expense of the Employer, in an amount up to $50,000; and
(d) for up to 24 months following termination of employment (the “Continuation
Period”) the continuation of group medical insurance benefits, except as
provided in Section 6.6, or as prohibited by law. Solely for purposes of
determining the period of continuation coverage to which the Employee or any of
the Employee’s dependents is entitled under section 4980B of the Internal
Revenue Code of 1986, as amended (“Code”), (or any successor provision thereto),
the Employee shall be deemed to have remained employed until the end of the
Continuation Period, subject to the provisions of Section 6.6.



  6.3.2   Maintenance of Benefits. During the Continuation Period, the Employer
shall use its best efforts to maintain its group medical insurance benefits in
full force and effect for the continued benefit of the Employee or shall arrange
to make available to the Employee group medical benefits substantially similar
to those that the Employee would otherwise have been entitled to receive if the
Employee’s employment had not been terminated. Such benefits shall be provided
on the same terms and conditions (including the Employee contributions toward
the premium payments) under which the Employee was entitled to participate
immediately prior to the Employee’s termination.



  6.3.3   Forfeiture. Notwithstanding the foregoing provisions of this
Section 6, any right of the Employee to receive termination payments and
benefits under Section 6 shall be forfeited to the extent of any amounts payable
or benefits to be provided after a material breach of any covenant set forth in
Section 7.



  6.4   Nonduplication of Benefits. It is possible that a category of payment or
benefit that is paid or provided under this Section 6 would also be paid or
provided under the terms of another Employer plan, program, or arrangement,
including, without limitation, a severance program or change in control
agreement. In such case, (i) the payment or benefit under the terms of another
Employer plan, program, or arrangement will be paid or provided in full, and
(ii) the Employer’s obligation under this Section 6 will automatically be
reduced (but not below zero) to the extent and only to the extent of the payment
or benefit provided under clause (i). For purposes of illustration only, if the
Employee were eligible to receive both a cash severance payment under
Section 6.3.1(a) of this Agreement and under Paragraph 1(A) of Annex A of the
Change of Control Severance Agreement with the Employer, then the Employer’s
obligation under this Agreement would be reduced (but not below zero) by the
payments made under the Change of Control Severance Agreement.



  6.5   Employer’s Right of Offset. If the Employee is at any time indebted to
the Employer, or otherwise obligated to pay money to the Employer for any
reason, the Employer, at its election, may offset amounts otherwise payable to
the Employee under this Agreement, including, but without limitation, Base
Salary and incentive compensation payments, against any such indebtedness or
amounts due from the Employee to the Employer, to the extent permitted by law.



  6.6   Mitigation. In the event of the termination of the Employee by the
Employer Without Cause, the Employee shall not be required to mitigate damages
by seeking other employment or otherwise as a condition to receiving termination
payments or benefits under this Agreement. No amounts earned by the Employee
after the Employee’s termination by the Employer Without Cause, whether from
self-employment, as a common law employee, or otherwise, shall reduce the amount
of any payment or benefit under any provision of this Agreement. Notwithstanding
the foregoing, the Employee’s coverage under the Employer’s group medical
insurance during the Continuation Period as provided in Section 6.3 shall
terminate as soon as the Employee becomes covered under any group medical plan
made available by another employer. The Employee shall report to the Employer
any such coverage actually received by the Employee.



  6.7   Resignations. Except to the extent requested by the Employer, upon any
termination of the Employee’s employment with the Employer, the Employee shall
immediately resign all positions and directorships with the Employer and each of
its subsidiaries and affiliates.

7. Covenants and Representations of the Employee.



  7.1   Confidentiality. During the Term, and in consideration for the
Employee’s agreement to enter into this Agreement, the Employer will disclose to
the Employee its confidential or proprietary information and trade secrets
(together, the “Proprietary Information”) to the extent necessary for the
Employee to carry out Employee’s obligations under this Agreement. The Employee
hereby covenants and agrees that the Employee shall not, without the prior
written consent of the Employer, during the Term or at any time thereafter
disclose to any person not employed by the Employer, or use in connection with
engaging in competition with the Employer, any Proprietary Information of the
Employer.



  7.1.1   It is expressly understood and agreed that the Employer’s Proprietary
Information is all nonpublic information relating to the Employer’s business,
including but not limited to information, plans and strategies regarding
suppliers, pricing, marketing, customers, hiring and terminations, employee
performance and evaluations, succession plans, internal reviews and
investigations, short term and long range plans, acquisitions and divestitures,
advertising, information systems, sales objectives and performance, as well as
any other nonpublic information, the nondisclosure of which may provide a
competitive or economic advantage to the Employer. Proprietary Information shall
not be deemed to have become public for purposes of this Agreement where it has
been disclosed or made public by or through anyone acting in violation of a
contractual, ethical, or legal responsibility to maintain its confidentiality.



  7.1.2   In the event the Employee receives a subpoena, court order or other
summons that may require the Employee to disclose Proprietary Information, on
pain of civil or criminal penalty, the Employee will promptly give notice of the
subpoena or summons pursuant to Section 9.5 and provide the Employer an
opportunity to appear at the Employer’s expense and challenge the disclosure of
its Proprietary Information, and the Employee shall provide reasonable
cooperation to the Employer for purposes of affording the Employer the
opportunity to prevent the disclosure of the Employer’s Proprietary Information.



  7.2   Nonsolicitation of Employees. The Employee hereby covenants and agrees
that during the Term and for two years thereafter, the Employee shall not,
without the prior written consent of the Employer, on the Employee’s own behalf
or on the behalf of any person, firm or company, directly or indirectly, attempt
to influence, persuade or induce, or assist any other person in so persuading or
inducing, any of the employees of the Employer (or any of its subsidiaries or
affiliates) to give up his or her employment with the Employer (or any of its
subsidiaries or affiliates), and the Employee shall not directly or indirectly
solicit or hire employees of the Employer (or any of its subsidiaries or
affiliates) for employment with any other employer.



  7.3   Noninterference with Business Relations. The Employee hereby covenants
and agrees that during the Term and for two years thereafter, the Employee shall
not, without the prior written consent of the Employer, on the Employee’s own
behalf or on the behalf of any person, firm or company, directly or indirectly,
attempt to influence, persuade or induce, or assist any other person in so
persuading or inducing, any person, firm or company to cease doing business
with, reduce its business with, or decline to commence a business relationship
with, the Employer (or any of its subsidiaries or affiliates).



  7.4   Noncompetition. It is recognized by the Employee and the Employer that
the Employee’s duties hereunder will require the receipt and creation of
Proprietary Information, as defined in Section 7.1. The Proprietary Information
has been and will continue to be developed by the Employer and its subsidiaries
and affiliates at substantial cost and constitutes valuable and unique property
of the Employer. The Employee further acknowledges that due to the nature of the
Employee’s position, the Employee will have access to Proprietary Information
affecting plans and operations in every location in which the Employer (and its
subsidiaries and affiliates) does business or plans to do business throughout
the world, and the Employee’s decisions and recommendations on behalf of the
Employer may affect its operations throughout the world. Accordingly, the
Employee acknowledges that the foregoing makes it reasonably necessary for the
protection of the Employer’s business interests that the Employee not compete
with the Employer or any of its subsidiaries or affiliates during the Term and
for a reasonable and limited period thereafter, as provided below.



  7.4.1   The Employee covenants that during the Term of this Agreement and for
a period of one year following the later of either a termination of employment
pursuant to Section 5 or a termination of at-will employment following
expiration of the Term, the Employee will not undertake work for a Competing
Business, as defined in Section 7.4.2. For purposes of this covenant, “undertake
work for” shall include performing services, whether paid or unpaid, in any
capacity, including as an officer, director, owner, consultant, employee, agent
or representative, where such services involve the performance of similar duties
or oversight responsibilities as those performed by the Employee during all or
any portion of the 18-month period preceding the Employee’s termination from the
Employer for any reason.



  7.4.2   As used in this Agreement, the term “Competing Business” shall mean
any business that, at the time of the determination:



      7.4.2a is substantially similar to the whole or a substantial part of the
business conducted by the Company or any of its divisions or affiliates;



      7.4.2b is operating a store or stores which, during its or their fiscal
year preceding the determination, had aggregate net sales in excess of
$10,000,000, if such store or any of such stores is or are located in a city or
within a radius of 25 miles from the outer limits of a city where the Company,
or any of divisions or affiliates, is operating a store or stores which, during
its or their fiscal year preceding the determination, had aggregate net sales in
excess of $10,000,000; and



      7.4.2c had aggregate net sales at all its locations, and sales by its
divisions and affiliates, during its fiscal year preceding that in which the
Employee made an investment therein, or first rendered personal services
thereto, in excess of $500,000,000.



  7.5   Injunctive Relief. If the Employee shall breach the covenants contained
in this Section 7, the Employer shall have no further obligation to make any
payment to the Employee pursuant to this Agreement and may recover from the
Employee all such damages as it may be entitled to at law or in equity. In
addition, the Employee acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Employer for which money damages are
likely to be inadequate. Accordingly, the Employee consents to injunctive and
other appropriate equitable relief without the necessity of bond in excess of
$500.00 (five hundred dollars) upon the institution of proceedings therefore by
the Employer in order to protect the Employer’s rights hereunder.



  7.6   Representations of the Employee. The Employee represents and warrants to
the Employer that upon and after the Employee’s termination or cessation of
employment with the Employer, including any post-Term at-will employment, and
until such time as no obligations of the Employee to the Employer hereunder
exist, the Employee: (a) shall provide a complete copy of this Agreement to any
prospective employer or other person, entity or association in a Competing
Business with whom or which the Employee proposes to be employed, affiliated,
engaged, associated or to establish any business or remunerative relationship
prior to the commencement thereof, provided that Employee shall first cause the
compensation and severance amounts hereunder to be deleted or not disclosed; and
(b) shall notify the Employer of the name and address of any such person, entity
or association prior to the Employee’s employment, affiliation, engagement,
association or the establishment of any business or remunerative relationship.



  8   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto that accrue hereunder prior to such
expiration or termination, except to the extent specifically stated herein. In
addition to the foregoing, the Employee’s covenants and warranties contained in
Section 7, and the parties’ agreements under Section 9 shall survive the
expiration of this Agreement and the termination of the Employee’s employment,
including any post-Term at-will employment.

9 Miscellaneous Provisions.



  9.1   Dispute Resolution. Any dispute between the parties under this Agreement
shall be resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes (located in Boise, Idaho) and the arbitration
shall be conducted in that location under the rules of said Association. Each
party shall be entitled to present evidence and argument to the arbitrator. The
arbitrator shall have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 9.4 and only in the event Employer has not brought an action
in a court of competent jurisdiction to enforce the covenants in Section 7. The
arbitrator shall permit reasonable pre-hearing discovery of facts, to the extent
necessary to establish a claim or a defense to a claim, subject to supervision
by the arbitrator. The determination of the arbitrator shall be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having jurisdiction thereof. The arbitrator shall give written notice to the
parties stating the arbitrator’s determination, and shall furnish to each party
a signed copy of such determination. The expenses of arbitration shall be borne
equally by the Employer and the Employee or as the arbitrator equitably
determines consistent with the application of state or federal law; provided,
however, that the Employee’s share of such expenses shall not exceed the maximum
permitted by law. Any arbitration or action pursuant to this Section 9.1 shall
be governed by and construed in accordance with the substantive laws of the
State of Idaho and, where applicable, federal law, without giving effect to the
principles of conflict of laws of such State.

Notwithstanding the foregoing, the Employer shall not be required to seek or
participate in arbitration regarding any actual or threatened breach of the
Employee’s covenants in Section 7, but may pursue its remedies, including
injunctive relief, for such breach in a court of competent jurisdiction in the
city in which the Employer’s principal executive offices are based, or in the
sole discretion of the Employer, in a court of competent jurisdiction where the
Employee has committed or is threatening to commit a breach of the Employee’s
covenants, and no arbitrator may make any ruling inconsistent with the findings
or rulings of such court.



  9.2   Binding on Successors; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Employee, the Employer and each of their
respective successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable;
provided however, that neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by the
Employee (except by will or by operation of the laws of intestate succession) or
by the Employer except that the Employer may assign this Agreement to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of the Employer, if such successor expressly
agrees to assume the obligations of the Employer hereunder.



  9.3   Governing Law. This Agreement shall be governed, construed, interpreted,
and enforced in accordance with the substantive law of the State of Idaho and
federal law, without regard to conflicts of law principles, except as expressly
provided herein. In the event the Employer exercises its discretion under
Section 9.1 to bring an action to enforce the covenants contained in Section 7
in a court of competent jurisdiction where the Employee has breached or
threatened to breach such covenants, and in no other event, the parties agree
that the court may apply the law of the jurisdiction in which such action is
pending in order to enforce the covenants to the fullest extent permissible.



  9.4   Severability. Any provision of this Agreement that is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective, to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If any covenant in
Section 7 should be deemed invalid, illegal or unenforceable because its time,
geographical area, or restricted activity, is considered excessive, such
covenant shall be modified to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.



  9.5   Notices. For all purposes of this Agreement, all communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Employer at
its principal executive office and to the Employee at the Employee’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of change of address
shall be effective only upon receipt.



  9.6   Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.



  9.7   Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
Employee’s employment by the Employer and may not be contradicted by evidence of
any prior or contemporaneous agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceedings to vary the terms of this Agreement.



  9.8   Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, approved by the Employer and
signed by the Employee and the Employer. Failure on the part of either party to
complain of any action or omission, breach or default on the part of the other
party, no matter how long the same may continue, shall never be deemed to be a
waiver of any rights or remedies hereunder, at law or in equity. The Employee or
the Employer may waive compliance by the other party with any provision of this
Agreement that such other party was or is obligated to comply with or perform
only through an executed writing; provided, however, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.



  9.9   No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action that is
inconsistent with the provisions or essential intent of this Agreement.
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.



  9.10   Headings and Section References. The headings used in this Agreement
are intended for convenience or reference only and shall not in any manner
amplify, limit, modify or otherwise be used in the construction or
interpretation of any provision of this Agreement. All section references are to
sections of this Agreement, unless otherwise noted.



  9.11   Withholding. The Employer shall be entitled to withhold from payment
any amount of withholding required by law.



  9.12   Prior Agreements. Employee hereby agrees that, effective with the
Employee’s execution hereof, (i) that certain Employment Agreement dated as of
November 7, 2000, by and between Shaw’s Supermarkets, Inc., and Employee;
(ii) that certain change in control agreement dated as of October 30, 2000
between Shaw’s Supermarkets, Inc. and the Employee, are each void and of no
further force or effect.



  9.13   Interpretation and Amendment. Notwithstanding any provision in this
Agreement to the contrary, this Agreement will be interpreted, applied and to
the minimum extent necessary, amended, so that the Agreement does not fail to
meet, and is operated in accordance with, the requirements of paragraphs (2),
(3) and (4) of Section 409A(a)(1) of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

Albertsons, Inc.

By: /s/ Kathy Herbert



      Name: Kathy Herbert
Title: Executive Vice President, Human Resources

Paul Gannon

/s. Paul Gannon
   
Paul Gannon

Printed Name

2